Hill, J.
1. The tax-receiver was not entitled to the commission on the county-wide scnool tax which was computed and levied from digests prepared by him.
2. “The provision for paying commissions to the county tax-collector and receiver for services rendered in connection with State and county tax, as provided in sections 1234 and 1202 of the Civil Code, that the tax-receiver shall receive the same compensation as the tax-collector for such services, does not embrace a provision for paying the receiver commissions for any services in connection with the levy of the county-wide tax for school purposes, raised under the provisions of our code of school laws.” Board of Education of Decatur County v. Drake, 157 Ca. 8 (121 S. E. 645). In the ease just quoted from, mandamus was directed against the Board of Education of Decatur County. In thp present ease it is brought against the Board of Commissioners of Roads and Revenues of Burke County. The ruling in the above-cited ease is applicable to the facts of the instant case; and regardless of whether the suit should have been brought against tne Board of Education of Burke County as insisted, or the Board of Commissioners of Roads and Revenues, the plaintiff was not entitled to a mandamus at all; and the court did not err in dismissing the petition on motion.

Judgment affirmed.


All the Justices concur, except Russell, C. J., and Atkinson, J., dissentmg.